*464ON PETITION FOR REHEARING.
Potter, Chief Justice.
It is suggested on petition for rehearing that the judgment appealed from was not prayed for by either the defendant or the sheriff and was not based upon any pleadings, nor any motion or paper filed in the case; that the judgment does not inure to the benefit of the sheriff, but is a judgment in favor of the defendant. The last point ignores both the statute and the judgment. The statute expressly says that the whole of the allowance made for' keeping attached property shall inure to the benefit of the sheriff, and it is well settled both upon reason and authority that a judgment for the amount allowed may be rendered in the attachment suit; and in several of the cases cited in the former opinion the judgment therefor was rendered against the plaintiff in the action. The judgment 'is not one in favor of the defendant; it does not purport to be in his favor. The order reads: “and that judgment be entered against the plaintiff - herein for said costs.” In connection with the statute the judgment clearly inured to the benefit of the sheriff.
If it was apparently true that the judgment was not based upon pleadings or a paper of any kind, the point could not be considered in the absence of the sheriff as a party to the proceeding in error. But an affidavit of the officer was on file, pursuant to the statute, and that was sufficient to authorize an allowance of the amount expended, and it not appearing that the same had been paid to the officer a judgment against the party liable was plainly permissible. Counsel refers to the taxation of these costs by the clerk as though they had been so taxed previous to their allowance. Such taxation would be unauthorized. The amount would not become taxable as costs until allowed by the court or judge. It does not, however, appear by the record that the amount was taxed before the payment by the defendant of the judgment in the main case.
*465The proceeding resulting in the judgment complained of was not a proceeding to establish the claim of defendant’s wife to the attached property. It was one in which the sheriff sought an allowance for his expenses and the plaintiff sought to have the amount imposed upon defendant; and defendant’s appearance in the proceeding was for the purpose of avoiding any such additional obligation. Rehearing will be denied. Rehearing denied.
Scott, Justice, concurs.